
	

114 SRES 475 ATS: Recognizing the 100th running of the Indianapolis 500 Mile Race.
U.S. Senate
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 475
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2016
			Mr. Coats (for himself and Mr. Donnelly) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th running of the Indianapolis 500 Mile Race.
	
	
 Whereas founders of the Indianapolis Motor Speedway Carl G. Fisher, Arthur C. Newby, Frank H. Wheeler, and James A. Allison pooled their resources in 1909 to build the Indianapolis Motor Speedway 6 miles from downtown Indianapolis as a testing ground to support the growing automotive industry of Indiana, paving the way for motorsport innovation;
 Whereas, in 1909, the track of the Indianapolis Motor Speedway was surfaced with 3,200,000 paving bricks at a cost of $400,000;
 Whereas, on May 30, 1911, the first Indianapolis 500 Mile Race took place and was won by Ray Harroun in 6 hours and 42 minutes at an average speed of 74.6 miles per hour;
 Whereas, as of 2016, the Indianapolis 500 Mile Race has occurred on every Memorial Day weekend since 1911, except during the involvement of the United States in World Wars I and II from 1917 through 1918 and 1942 through 1945, respectively;
 Whereas, in 1936, Louis Meyer, after his third win of the Indianapolis 500 Mile Race, established the iconic tradition of drinking milk in the winner’s circle;
 Whereas Tony Hulman purchased the Indianapolis Motor Speedway in 1945, restoring the track and restarting the Indianapolis 500 Mile Race after its cancellation during World War II;
 Whereas the Indianapolis 500 Mile Race is the largest single day sporting event in the world, with more than 300,000 fans packing the grandstands and the expansive infield of the Indianapolis Motor Speedway on race day;
 Whereas the Indianapolis 500 Mile Race has played an integral part in the culture and heritage of the City of Indianapolis, the State of Indiana, and motorsports and the automotive industry in the United States;
 Whereas the Indianapolis Motor Speedway has been a showcase of speed, human achievement, and the continuous pursuit of glory, and is a source of great pride for all citizens of Indiana;
 Whereas Tony Kanaan set the record for the fastest Indianapolis 500 Mile Race, finishing it in slightly longer than 2 hours and 40 minutes at an average speed of 187.4 miles per hour;
 Whereas, in 2016, the Indianapolis Motor Speedway and racing fans around the world prepare to celebrate the greatest spectacle in racing for the 100th time: Now, therefore, be it
	
 That the Senate recognizes the 100th running of the Indianapolis 500 Mile Race.  